Mr. Justice Waterman delivered the opinion of the court. Appellant was bound to exercise the highest diligence to prevent injury to appellee. Without notice, they removed a gate that theretofore had prevented passengers from walking into the opening between its cars, and left an open space some two feet in width into which any passenger might easily, and appellee did, fall. There was no failure upon her part to exercise ordinary care. Ordinary care does not require that passengers be all the while on the lookout for deep unguarded holes in or close to the entrance to cars or to watch for unheralded removal of safeguards formerly existing. Taking the defendant’s evidence above, there is clearly shown great negligence upon the part of appellant. The damages awarded are not, under the evidence, excessive. A ppellant complains of the refusal of the court to give the eighth and fifteenth instructions asked by it. -The substance of the eighth was given in the second and fifth instructions. Instructions numbered 4%, 10 and 11, given at the instance of the defendant, embrace substantially all contained in the fifteenth. Twenty-one instructions asked by the plaintiff were given, and appellant has no just reason for complaint in this regard. The evidence tended to show that as a consequence of the accident appellee was made permanently lame; that up to the time of the trial, three and a half years after the injury; her left arm was disabled so that she could not use it as she formerly did; that an abscess formed upon her ankle as a result of her fall and that she not only then and thereafter suffered great pain, but was, at the trial, still being treated for the injuries she received. The judgment is not excessive. Appellee was clearly entitled to a verdict and had one been rendered for the defendant it would have been the duty of the court to set it aside. The judgment of the Circuit Court is affirmed.